Citation Nr: 0613743	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  05-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1971, with service in Vietnam from February 1970 to March 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Further development is needed.  

The veteran contends that he developed PTSD as the result of 
service in Vietnam, to include being in mortar attacks in the 
fall of 1970.  The veteran's records show he served in the 
54th Signal Group, and he contends the above attacks occurred 
while they were stationed in or near Nha Trang.  No attempt 
has been made to verify this claimed stressor.  Consequently, 
an additional request for verification must be made to the 
U.S. Army and Joint Services Records Research Center (JSRRC).  





Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the veteran's 
reported in-service PTSD stressor, as 
described in particular in the January 
2006 Travel Board hearing, and his PTSD 
stressor worksheet.  If additional 
evidence is needed for stressor 
verification, the veteran should be asked 
to provide it.  If stressor verification 
cannot be done due to insufficient 
information, that fact should be 
documented in the record.  

2.  If the stressor is verified, schedule 
the veteran for a VA psychiatric 
examination.  The examiner should provide 
an opinion as to whether the stressors 
identified by the veteran are the cause 
of his PTSD.  A complete rationale for 
each opinion expressed must be provided.  
The claims file must be made available to 
the examiner in conjunction with the 
examination.  

3.  Following any additional development 
deemed appropriate, the veteran's claims 
should again be reviewed.  If the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claim should be returned 
to the Board for further appellate 
review.  The Board intimates no opinion 
as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






